John Swier late a mariner on board the Brigantine Providence being Solemnly Sworn gave answer as follows. Viz4
Questn Did William Powers drink any of that wine which was expended by the people at the Bay of Hondoras on board the Brigantine Providence.
Ar Yes, and agreed before he died to allow his proportionable part
Ques. Did John Perry drink of the aforesaid Wine.
Ansr Not to my knowledge;
Ques* Was you on board during the time that wine was drinking out
Ansr I was not on board at the time.
Ques: What did you sell that Wine for, after Cap4 Wantons death.
A nsr At Six pounds per Quarter Cask.
Ques: From the time the Wine was broacht to the time the Wine was drank out, how long was you absent from the Vessel.
Ansr About Five or Six weeks in the whole.
Ques: Who were the Persons by name on board the Brigantine Providence during the time the wine was drank.
Ansr Humphry Waters, William Powers, William Farrel, Jn° French, *546Ebenr Bennet, Sam11 Haywood, Dan11 Buckley, Wm Tulling, Jn° Perry and several others which I cant remember.
Questn Who are the men that drank the afores4 Wine and were willing to pay their parts.
Ansr There was Seven or Eight, as before mentioned.
Ques6 Was John Perry one of them.
Ansr Not to my knowledge, but he might have drank during my absence. I being frequently up the River.
Ques6 Was Moses Pummum one who drank the Wine.
Ansr Not to my knowlege.
Ques: Was Thomas Foster one.
Ansr Not to my knowlege.
Ques: Was Jn° Perry up the River with you during the time the wine was drank.
Ansr Yes, two or three times.
John Swier
Colony of Rhode Island etc At a Court of Vice Admiralty Held at Newport In the Colony afores4 on Monday the Twenty fifth of May A. D. 1752 at Ten o Clock A. M. Present the Honorable Samuel Wickham Esqr Dy. Judge The Court being opened.